Case: 20-10051      Document: 00515616876         Page: 1     Date Filed: 10/27/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 October 27, 2020
                                  No. 20-10051                     Lyle W. Cayce
                               Conference Calendar                      Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Maria Geraldina Almaguer, also known as Patricia
   Gonzales, also known as Maria Gerladina Almaguer,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:19-CR-247-1


   Before Davis, Elrod, and Oldham, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Maria Geraldina
   Almaguer has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10051    Document: 00515616876          Page: 2   Date Filed: 10/27/2020




                                  No. 20-10051


   F.3d 229 (5th Cir. 2011). Almaguer has not filed a response. We have
   reviewed counsel’s brief and the relevant portions of the record reflected
   therein. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir.
   R. 42.




                                       2